                        UNITED STATES BANKRUPTCY COURT
                          EASTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION - DETROIT
IN RE:
         JACYNTA N. MATHEWS                      CASE NO. 17-50645-PJS
                                                 CHAPTER 13
                                                 HONORABLE PHILLIP J. SHEFFERLY
                  DEBTOR.
_________________________________/
MICHELLE MARRS (P59651)
Attorney for Debtor
6553 Jackson Ave.
Ann Arbor, MI 48103
(734) 663-0555
---------------------------------
CRAIG S. SCHOENHERR, SR. (P32245)
Attorney for Creditor
O’REILLY RANCILIO P.C.
Sterling Town Center
12900 Hall Road, Suite 350
Sterling Heights, MI 48313-1151
(586) 997-6481
(586) 726-1000
__________________________/

  EXHIBIT TO MOTION OF ALLY BANK FOR RELIEF FROM THE AUTOMATIC
   STAY AND CO-DEBTOR STAY AND FOR WAIVER OF PROVISIONS OF FRBP
                             4001(a)(3)


         1.   Corrected Order for Relief from Automatic Stay and Co-Debtor Stay




  17-50645-pjs    Doc 61    Filed 10/06/20    Entered 10/06/20 09:34:45      Page 1 of 2
                            UNITED STATES BANKRUPTCY COURT
                              EASTERN DISTRICT OF MICHIGAN
                               SOUTHERN DIVISION - DETROIT
IN RE:
         JACYNTA N. MATHEWS                          CASE NO. 17-50645-PJS
                                                     CHAPTER 13
                                                     HONORABLE PHILLIP J. SHEFFERLY
            DEBTOR.
_________________________________/

   ORDER FOR RELIEF FROM AUTOMATIC STAY AND CO-DEBTOR STAY AND
     FOR WAIVER OF PROVISIONS OF FRBP 4001(a)(3) AS TO ALLY BANK

         Ally Bank (“Creditor”) having filed its Motion for Relief from the Automatic Stay and

Co-Debtor Stay and for Waiver of the Provisions of FRBP 4001(a)(3); no parties having filed an

objection to said Motion pursuant to the Notice of Motion; and the Certificate of No Response

having been filed in this matter:

         IT IS ORDERED that:

         1)     The Automatic Stay of 11 U.S.C. ' 362 and Co-Debtor Stay of 11 U.S.C. § 1301

are terminated as to the interest of Ally Bank in the 2012 Chevrolet Equinox, Vehicle

Identification No. 2GNFLCEK4C6249496.

         2)     The Creditor is free to pursue its applicable non-bankruptcy remedies with respect

to its interest in the subject vehicle.

         3)     Upon sale of the property any excess proceeds shall be paid to the Chapter 13

Trustee.

         4)     Rule 4001(a)(3) of the Federal Rules of Bankruptcy Procedure is waived and the

Creditor may immediately enforce and implement this Order.




   17-50645-pjs       Doc 61      Filed 10/06/20   Entered 10/06/20 09:34:45      Page 2 of 2
